DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final Office Action in response to the communication filed on September 18, 2020.
Claims 1-18 (renumbered 1-16) have been examined.

Drawings
The drawings filed on September 18, 2020 are acceptable for examination proceedings.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 8-18 should be renumbered 6-16 respectively.  For the purposes of examination claim numbers are considered 1-16.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, and 9-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,771,437. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-5, and 9-15 of this instant application are found in claims 1-14 of the patent No. 10,771,437. Therefore, claims 1-5, and 9-15 of this instant application are anticipated by claims 1-14 of Patent 10,771,437, because all the limitation of broader genus claims of this instant application are contained in the narrower species claims of Patent 10,771,437.

Application No. 17/013847
Patent No. 10,771,437 B2
1. An automated process executable by a computer system operating as a message server communicating via a network with a client device, the automated process comprising: 
receiving a first message from the client device at the network server via the network; 
in response to the first message, initiating a connection between the message server and the client device via the network; 
maintaining the connection between the message server and the client device as a persistent connection; subsequently receiving an instruction message from a network service that identifies the client device and an instruction for the identified client device; and
in response to the instruction message received from the network service, the message server sending a message to the client device via the persistent connection to thereby direct the client device to execute the instruction.

1. An automated process executable by a computer system operating as a message server communicating via a network with a client device, the automated process comprising: 
receiving a first message from the client device at the message server via the network; 
in response to the first message, the message server establishing a connection between the message server and the client device via the network; 
maintaining the connection between the message server and the client device as a persistent connection; subsequently receiving an instruction message by the message server from a network service that is separate from the message server that identifies the client device; and 
in response to the instruction message received from the network service, the message server sending a message to the client device via the persistent connection previously established between the message server and the identified client device to direct the identified client device to establish an outgoing connection to the network service that is identified in the instruction message.
2. The automated process of claim 1 wherein the client device operates behind a firewall that resides between the client device and the network, and wherein the instruction directs the client device to establish an outgoing connection from behind the firewall to communicate with the network service.
2. The automated process of claim 1 wherein the client device operates behind a firewall that resides between the client device and the network, and wherein the instruction directs the client device to establish the outgoing connection from behind the firewall.
3. The automated process of claim 1 wherein the maintaining comprises transmitting keep-alive messages to the client device via the persistent connection
3. The automated process of claim 1 wherein the maintaining comprises transmitting keep-alive messages to the client device via the persistent connection.
4. The automated process of claim 3 wherein the connection is a transmission control protocol (TCP) connection.
4. The automated process of claim 3 wherein the connection is a transmission control protocol (TCP) connection.
5. The automated process of claim 1 wherein client device is a digital video recorder and wherein the instruction provides programming instructions to the digital video recorder.
5. The automated process of claim 1 wherein client device is a digital video recorder and wherein the instruction provides programming instructions to the digital video recorder.



6. The automated process of claim 1 wherein the client device is identified by a hash value of an identifier associated with the client device.

7. The automated process of claim 1 wherein the client device is a placeshifting device, and wherein the message identifies a requesting device to the placeshifting device to allow the placeshifting device to directly contact the requesting device by initiating an outgoing connection to the requesting device from behind a firewall that isolates the placeshifting device from the network.
wherein the load balancer is configured to assign each of the connection requests to one of the plurality of message servers and wherein each message server is configured to establish and maintain a persistent connection with each of the plurality of client devices that are operating behind firewalls, to receive messages intended for the client devices from the at least one service host, and to transmit the messages to the client devices that are operating behind firewalls over the persistent connections.

8. A data processing system to process messages to a plurality of client devices that are each operating behind firewalls on a network, the data processing system comprising: a plurality of different service hosts each having a memory and a processor that is configured to provide a service on the network; a plurality of message servers each implemented as digital computer systems; and a load balancer device configured to receive connection requests from each of the plurality of client devices that are operating behind firewalls, wherein the load balancer is configured to assign each of the connection requests to one of the plurality of message servers and wherein each message server is configured to establish and maintain persistent connections with at least some of the plurality of client devices that are operating behind firewalls, to receive messages intended for the client devices from each of the plurality of service hosts, and to transmit the messages from the plurality of service hosts to the client devices that are operating behind firewalls over the persistent connections to direct the client devices to transmit outgoing messages through the firewalls that respond directly to the service hosts.

9. The data processing system of claim 8 wherein the load balancer device is further configured to determine information about each of the plurality of client devices that are operating behind firewalls based upon the connection requests, and to assign each of the connection requests based upon the information.

10. The data processing system of claim 9 wherein the information about each of the device operating behind firewalls comprises a type of device, and wherein the load balancer device is configured to determine the type of device from an identifier contained in one of the connection requests.

11. The data processing system of claim 8 wherein the load balancer device is further configured to determine location information about each of the devices that are operating behind firewalls based upon the connection requests, and to assign each of the connection requests based upon the location information.
operating behind firewalls from network addresses associated with the connection requests.
12. The data processing system of claim 11 wherein the load balancer device is further configured to determine the location information about each of the devices that are operating behind firewalls from network addresses associated with the connection requests.

13. The data processing system of claim 8 wherein each of the persistent connections is established in response to one of the plurality of message servers receiving an assigned connection request from the load balancer.

14. The data processing system of claim 8 further comprising a service load balancer configured to receive each of the messages from the at least one service host and to direct each of the messages to one of the plurality of message servers that maintains the persistent connection to one of the devices that are operating behind firewalls identified in the message.




Claims 1-14 of Patent No. 10,771,437 contain every element of claims 1-5, and 9-15 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
 Accordingly, absent a terminal disclaimer, claims 1-5, and 9-15 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, and 9-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,021,073. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-5, and 9-15 of this instant application are found in claims 1-20 of the patent No. 10,021,073. Therefore, claims 1-5, and 9-15 of this instant application are anticipated by claims 1-20 of Patent 10,021,073, because all the limitation of broader genus claims of this instant application are contained in the narrower species claims of Patent 10,021,073.

Application No. 17/013847
Patent No. 10,021,073

at least one service host configured to provide a service on the network; a plurality of message servers; 
and a load balancer configured to receive connection requests from each of the plurality of client devices that are operating behind firewalls, 

wherein the load balancer is configured to assign each of the connection requests to one of the plurality of message servers and wherein each message server is configured to establish and maintain a persistent connection with each of the plurality of client devices that are operating behind firewalls, to receive messages intended for the client devices from the at least one service host, and to transmit the messages to the client devices that are operating behind firewalls over the persistent connections.
11. A system to process messages from at least one service host to a plurality of devices that are each operating behind firewalls on a network, the system comprising: 
a plurality of message servers; and a load balancer configured to receive connection requests from each of the plurality of devices that are operating behind firewalls, 


wherein the load balancer is configured to assign each of the connection requests to one of the plurality of message servers and wherein each message server is configured to establish and maintain persistent connections with at least some of the plurality of devices that are operating behind firewalls, to receive the messages from the at least one service host, and to transmit the messages to the at least some of the plurality of devices that are operating behind firewalls over the persistent connections.


Claims 1-20 of Patent No. 10,021,073 contain every element of claims 1-5, and 9-15 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
 Accordingly, absent a terminal disclaimer, claims 1-5, and 9-15 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5, and 9-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,015,225. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-5, and 9-15 of this instant application are found in claims 1-19 of the patent No. 9,015,225. Therefore, claims 1-5, and 9-15 of this instant application are anticipated by claims 1-19 of Patent 9,015,225, because all the limitation of broader genus claims of this instant application are contained in the narrower species claims of Patent 9,015,225.

Application No. 17/013847
Patent No. 9,015,225

at least one service host configured to provide a service on the network; a plurality of message servers; and 

a load balancer configured to receive connection requests from each of the plurality of client devices that are operating behind firewalls, 



wherein the load balancer is configured to assign each of the connection requests to one of the plurality of message servers and wherein each message server is configured to establish and maintain a persistent connection with each of the plurality of client devices that are operating behind firewalls, to receive messages intended for the client devices from the at least one service host, and to transmit the messages to the client devices that are operating behind firewalls over the persistent connections.
10. A system to process messages from at least one service host to a plurality of placeshifting devices each located in homes associated with users, the system comprising: 



a load balancer configured to receive connection requests initiated as outgoing connection requests from each of the plurality of placeshifting devices; 
and a plurality of message servers each executing on a processor, 

wherein the load balancer is configured to assign each of the connection requests to one of the plurality of message servers and wherein each message server is configured to establish and maintain simultaneous persistent connections with at least some of the plurality of placeshifting devices, to receive the messages from the at least one service host, and to transmit the messages to the at least some of the plurality of placeshifting devices over the persistent connections.


Claims 1-19 of Patent No. 9,015,225 contain every element of claims 1-5, and 9-15 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
 Accordingly, absent a terminal disclaimer, claims 1-5, and 9-15 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 is rejected under AIA  35 U.S.C. 112 (b), or second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites on line 4 “the network server” perhaps claim intent to say the “message server” which is introduce on line 2, and a “network service” is introduced on line 10. 
Claims 2-5 and renumbered claims 6-8 inherit the deficiencies of the base claim 1 and therefore are rejected under 35 USC § 112 by virtue of their dependency.
Appropriate correction is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Ng et al. (U.S. Patent No. 7,647,430 B2/ or “Ng” hereinafter).

Regarding claim 1, Ng discloses “An automated process executable by a computer system operating as a message server communicating via a network with a client device, the automated process comprising” (Col 5: 8-11, a process is disclosed):
“receiving a first message from the client device at the network server via the network” (Fig. 4: Step 204; and Col 8:54-62); 
“in response to the first message, initiating a connection between the message server and the client device via the network” (Fig. 4: Step 208; and Col 8:63-67); 
“maintaining the connection between the message server and the client device as a persistent connection” (Fig. 4: Step 226; and Col 9:50-66); 
“subsequently receiving an instruction message from a network service that identifies the client device and an instruction for the identified client device” (Fig. 4: Step 232; and Col 9:63-67 – Col 10:1-9); 
“and in response to the instruction message received from the network service, the message server sending a message to the client device via the persistent connection to thereby direct the client device to execute the instruction” (Fig. 4: Step 236; and Col 10:21-23).

Regarding claim 2, in view of claim 1, Ng discloses “wherein the client device operates behind a firewall that resides between the client device and the network, and wherein the instruction directs the client device to establish an outgoing connection from behind the firewall to communicate with the network service” (Col 11:45-50).

Regarding claim 3, in view of claim 1, Ng discloses “wherein the maintaining comprises transmitting keep-alive messages to the client device via the persistent connection” (Col 11:26-29).

Regarding claim 4, in view of claim 3, Ng discloses “wherein the connection is a transmission control protocol (TCP) connection” (Col 11:40-45).


Regarding claim 5, in view of claim 1, Ng discloses “wherein client device is a digital video recorder and wherein the instruction provides programming instructions to the digital video recorder” (Col 3:26-29).

Regarding claim wherein the instruction message identifies the client device and comprises a payload that contains the instruction” (Col 2:59-64).

Regarding claim wherein the client device is identified by a hash value of an identifier associated with the client device” (Col 4:34-40).

Regarding claim wherein the client device is a placeshifting device, and wherein the message identifies a requesting device to the placeshifting device to thereby allow the placeshifting device to directly contact the requesting device by initiating an outgoing connection to the requesting device from behind a firewall that isolates the placeshifting device from the network” (Col 6:10-20).

Regarding claim A data processing system to process messages to a plurality of client devices that are each operating behind firewalls on a network, the data processing system comprising” (Col 5: 8-11, a process is disclosed):
“at least one service host configured to provide a service on the network; a plurality of message servers” (Fig. 1: Passport Server, Message Server, Entertainment Server etc.); 
“and a load balancer configured to receive connection requests from each of the plurality of client devices that are operating behind firewalls” (Col 4:50-60), 
“wherein the load balancer is configured to assign each of the connection requests to one of the plurality of message servers and wherein each message server is configured to establish” (Fig. 4: Step 208; and Col 8:63-67)  
“and maintain a persistent connection with each of the plurality of client devices that are operating behind firewalls” (Fig. 4: Step 226; and Col 9:50-66), 
“to receive messages intended for the client devices from the at least one service host device” (Fig. 4: Step 232; and Col 9:63-67 – Col 10:1-9), 
“and to transmit the messages to the client devices that are operating behind firewalls over the persistent connections” (Fig. 4: Step 236; and Col 10:21-23).

Regarding claim wherein the load balancer is further configured to determine information about each of the plurality of client devices that are operating behind firewalls based upon the connection requests, and to assign each of the connection requests based upon the information” (Col 3:11-19).

Regarding claim wherein the information about each of the device operating behind firewalls comprises a type of device, and wherein the load balancer is configured to determine the type of device from an identifier contained in one of the connection requests” (Col 4:34-40).

Regarding claim wherein the load balancer is further configured to determine location information about each of the devices that are operating behind firewalls based upon the connection requests, and to assign each of the connection requests based upon the location information” (Col 3:42-49).

Regarding claim wherein the load balancer is further configured to determine the location information about each of the devices that are operating behind firewalls from network addresses associated with the connection requests” (Col 11:45-50).

Regarding claim wherein each of the persistent connections are established in response to one of the plurality of message servers receiving an assigned connection request from the load balancer” (Col 4:38-45).

Regarding claim further comprising a service load balancer configured to receive each of the messages from the at least one service host and to direct each of the messages to one of the plurality of message servers that maintains the persistent connection to one of the devices that are operating behind firewalls identified in the message” (Fig. 4: Step 232; and Col 9:63-67 – Col 10:1-9);

Regarding claim wherein the client devices are digital video recorders, and wherein at least some of the messages transmitted to the digital video recorders comprise programming instructions” (Col 3:26-29).


Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitra et al. (U.S. 2011/0150362 A1) discloses “….The web server will store the user ID and password in the memory, and access the CPW using the user ID and password as long as the user does not change them, to maintain a persistent connection with the CPW regardless of whether the mobile device 102 is connected. It is further envisioned, that the pulling of information from the content providers 106 can be reduced, either in frequency or completely paused, if the mobile device does not request information from the server 104 for a predetermined time period, or if the user device queue for downloading content to the device exceeds an age threshold and/or a storage capacity threshold” (Para 0041).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431